DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All amendments to the claims filled on 3/4/2021 have been entered and the action follows:

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11-15, 17, 18, 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Abedini et al (US Pub. 2020/0327351) in view of Pereira et al (US 10,007,863).  
With respect to claim 1, Abedini discloses computer-implemented method (see figure 10), the method comprising:
accessing an image, (see figure 1, numerical 102, 104 document and the scanner to scan);
performing optical character recognition on at least a first portion of the image, (see figure 4, 412 first content analyzing component, and paragraph 0043, employing an optical component character recognition);
performing image recognition via a convolutional neural network on at least a second portion of the image, (see figure 4, 414 second content analyzing component, and paragraph 0044 second content to an image feature vector, and provided by CNN); and outputting (see figure 10, numerical 1040 Output devices), as claimed.
However, Abedini fails to explicitly disclose predicting, via a fully connected neural network, and a concatenation of term feature vectors from the optical character recognition and image feature vectors from the image recognition, (i) whether an advertisement is present in the image, (ii) a type of the advertisement when the advertisement is predicted to be present therein and (iii) a brand based on the type of the advertisement; and outputting the brand, as claimed.  
Pereira in the same field teaches predicting, via a fully connected neural network, and a concatenation of term feature vectors from the optical character recognition and image feature vectors from the image recognition, (i) whether an advertisement is present in the image, (ii) a type of the advertisement when the advertisement is predicted to be present therein and (iii) a brand based on the type of the advertisement; and outputting the brand, (see figure 2, numerical 215, col. 12, lines 51-63 wherein the step 215 ….. further verified by use of specific neural network, “predicts, via a fully neural network”, and based upon the results from the decision logic …step 215, brand is recognized …..are reported at step 216..; also col. 3, lines 23-27, ….. a detected product and logs are tracked …. and determined a brand.), as claimed.  
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of image classification.  The teaching of Pereira to use a predicted class label can be incorporated in to the Abedini system as it is a neural network learning system (see paragraph 0042 of Anedini) and the motivation yield a logo recognition (see Pereira col. 2, lines 15-18).   

With respect to claim 11, combination of Abedini and Pereira further wherein:
the fully connected neural network comprises a plurality of layers, each of the layers comprising a plurality of artificial neurons, each of the neurons performs one or more calculations using one or more parameters, and each of the neurons of a first layer of the plurality of layers is connected to each of the neurons of a second layer of the plurality of layers, (see Pereira col. 9, lines 1-7), as claimed.   

With respect to claim 12, combination of Abedini and Pereira further wherein: the convolutional neural network comprises an input layer, a plurality of hidden layers, and an output layer, the plurality of hidden layers comprises a convolutional layer, a rectified linear unit layer, and a pooling layer, neurons of each of the layers transforms a three-dimensional input volume to a three-dimensional output volume of neuron activations, and the neurons of one of the layers do not connect to all of the neurons of another of the layers, (see Pereira col. 9, lines 1-7), as claimed.   

With respect to claim 13, combination of Abedini and Pereira further discloses wherein accessing the image comprises manipulating the image via a function obtained from an image library, (see Abedini figure 1, 104 scanner) as claimed.

With respect to claim 14, combination of Abedini and Pereira discloses all the limitation as claimed and as rejected in claim 1 above.  However, they fail to explicitly disclose the accessing the image comprises retrieving the image from a remote server, as claimed.
But, it is well known “official notice” in the art of image processing to obtain an image from a remote server or a memory to analyze that image.   Therefore, it would have been obvious to one ordinary skilled in the art at the effective date of invention to simply utilize the well-known feature of the art to obtain the image from the remote server in order to do the image processing on that image, this modification yields the predictable results.  

With respect to claim 21, combination of Abedini and Pereira further discloses the type of the advertisement is at least one of travel, automotive, finance, consumer goods, retail, restaurants, sports, entertainment, telecommunications, healthcare, insurance, computer technology, education, or business services, (see Pereira col. 1, lines 49-52), as claimed.

Claims 15, 17 and 22 are rejected for the same reasons as set forth in the rejections for claims 1, 11 and 21, because claims 15, 17 and 22 are claiming subject matter of similar scope as claimed in claims 1, 11 and 21 respectively.  

Claims 18, 20 and 23 are rejected for the same reasons as set forth in the rejections for claims 1, 11 and 21, because claims 18, 20 and 23 are claiming subject matter of similar scope as claimed in claims 1, 11 and 21 respectively.  

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Abedini et al (US Pub. 2020/0327351) in view of Pereira et al (US 10,007,863) as applied to claim 1 above, and further in view of Loginov et al (US Pub. 2019/0188835).
With respect to claim 4, combination of Abedini and Pereira discloses all the limitation as claimed and as rejected in claim 1 above.  However, they fail to explicitly disclose identifying one or more elements from the image by at least one of: eroding or dilating thickness of the one or more elements; and adjusting contrast in and around the one or more elements, as claimed.
Loginov in the same field teaches OCR teaches identifying one or more elements from the image by at least one of: eroding or dilating thickness of the one or more elements; and adjusting contrast in and around the one or more elements, (see figure 2, numerical 208, local de-contrast of noise pixels to specified contrast level “adjusting contrast in and around the one or more elements” and the pixels are read as “elements”), as claimed.
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the references as they are analogous because they are solving similar problem of image processing.  The teaching of Loginov to do a pre-processing of an image prior to do a OCR can be incorporated in Abedini and Pereira as OCR is performed (see Abedini paragraph 0043, first content employing an optical character recognition) in the system and the modification yields a system that reduce the number of artifacts in the digital image (see Loginov paragraph 0012) for motivation.  

With respect to claim 5, combination of Abedini, Pereira and Loginov further discloses
wherein the optical character recognition generates text based on the one or more elements (see Loginov paragraph 0012), and wherein the text is inherently present as readable text in the image, (see Abedini the document includes text, paragraph 0002 processing documents with photo and text) as claimed.

With respect to claim 6, combination of Abedini, Pereira and Loginov further discloses cleaning, via a natural language processing, the text, (see Loginov paragraph 0012, reducing optical blur “cleaning”) as claimed.

With respect to claim 7, combination of Abedini, Pereira and Loginov further discloses converting the cleaned text into term vectors, (see Abedinin figure 2B, numerical 226 output a Image feature vector from CNN of an Image A) as claimed.

With respect to claim 8, combination of Abedini, Pereira and Loginov further discloses resizing the image such that the one or more elements are readable by the convolutional neural network, (see Pereira  col. 20, lines 60-62, wherein ….. input image segment is resized….) as claimed.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Abedini et al (US Pub. 2020/0327351) in view of Pereira et al (US 10,007,863) and Loginov et al (US Pub. 2019/0188835) as applied to claim 8 above, and further in view of Joseph et al (US Pub. 2020/0090007).  
With respect to claim 9, combination of Abedini, Pereira and Loginov discloses all the limitation as claimed and as rejected in claim 8 above.  However, they fail to explicitly disclose extracting, using initial layers of the convolutional neural network, image features from the resized image to deliver to the fully connected neural network, wherein the convolutional neural network determines edges or boundaries of the one or more elements within the resized image, as claimed.
Joseph in the same field teaches extracting, using initial layers of the convolutional neural network, image features from the resized image to deliver to the fully connected neural network, wherein the convolutional neural network determines edges or boundaries of the one or more elements within the resized image, (see figure 2, pre-processing the received image “resized image” numerical 204, numerical 210 extracting features of a region and paragraph 0029, present invention, deep neural network may be ….CNN to extract edges of the potential logo) as claimed.
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the references as they are analogous because they are solving similar problem of image processing.  The teaching of Joseph to use the CNN for the purpose of extracting edges of the logo can be incorporated in to the Abedini, Pereira and Loginov (see Abedini paragraph 0044 utilization of CNN) system and the modification yields a system that facilitates the recognition of the logo in the image (see Joseph paragraph 0014 last four lines) for the motivation.  

With respect to claim 10, combination of Abedini, Pereira , Loginov and Joseph further discloses wherein the one or more extracted elements comprise a logo of a brand, organization, or company, (see Joseph Abstract recognizing logo from an image) as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415.  The examiner can normally be reached on Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIKKRAM BALI/Primary Examiner, Art Unit 2663